O’Hara, J.
Defendant entered a plea of guilty to the charge of statutory rape, MCLA § 750.520 (Stat Ann 1954 Rev § 28.788). From his conviction on the plea, defendant appeals of right.
He was originally charged on an information with both kidnapping and statutory rape. It was alleged that he and two others had picked up a 14-year-old girl and had sexual relations with her. He stood mute as to both charges at the arraignment but later he entered a plea of guilty to Count I, charging statutory rape.
We set forth what transpired before the court accepted his plea of guilty and the court’s examination of the defendant after the plea was entered.
“The Court: Now, Mr. Ellison, Count I, as you know, is statutory rape.
“Defendant Ellison: Yes.
“The Court: And, you have understood everything that I have told all of you gentlemen up to this moment?
“Defendant Ellison: Yes.
Ji M, W w T?
*686“The Court: * * * And, are you pleading guilty because you are guilty of statutory rape?
“Defendant Ellison: Yes.
“The Court: And, you have had the opportunity of discussing this with your attorney so that you know what the elements of that charge are?
“Defendant Ellison: Yes.
*JX. -U-•ft5 *R>
“The Court: * * * And, then, what happened then?
“Defendant Ellison: And, then, so, we had sexual relationship.
“The Court: Who did?
“Defendant Ellison: Me.
“The Court: And, where did you do this in the car?
“Defendant Ellison: In the back seat.
*.«. j/.
“The Court: And, then, what happened?
“Defendant Ellison: And then I got back and had one.
“The Court: And, you went back a second time?
“Defendant Ellison: Yes.
& * #
“The Court: * * * And, you know this girl, through your counsel, to be under the age of 16 years at the time that the offense occurred, isn’t that correct?
“Defendant Ellison: Yes.”
If there is any infirmity in this plea of guilty, it is impossible to plead guilty effectively in this state.
The appeal is totally without merit.
Affirmed.
All concurred.